798 A.2d 1276 (2002)
John Douglas WOOD, Appellee,
v.
COMMONWEALTH of Pennsylvania, Department of Transportation, Bureau of Driver Licensing, Appellant.
No. 88-MAP-2000.
Supreme Court of Pennsylvania.
June 18, 2002.

ORDER
PER CURIAM.
AND NOW, this 18th day of June 2002, we reverse the Order of the Court of *1277 Common Pleas of Chester County and reinstate the license suspension. See Scott v. Commonwealth, Dep't of Transp., 567 Pa. 631, 790 A.2d 291 (2002); Crooks v. Commonwealth, Dep't of Transp., 564 Pa. 436, 768 A.2d 1106 (2001); Harrington v. Commonwealth, Dep't of Transp., 563 Pa. 565, 763 A.2d 386 (2000).
Justice CAPPY files a Concurring and Dissenting Statement, in which Chief Justice ZAPPALA joins.

CONCURRING AND DISSENTING STATEMENT
Justice CAPPY.
I concur in the court's per curiam order reversing the order of the Court of Common Pleas of Chester County. However, I dissent to the court reinstating Appellee John Douglas Wood's license suspension. In accordance with this court's recent decision in Harrington v. Commonwealth Dep't of Transportation, 563 Pa. 565, 763 A.2d 386, 393-94 (2000), I believe that the matter should be remanded for consideration of ancillary non-constitutional issues that were raised and preserved for review.
Chief Justice ZAPPALA joins this concurring and dissenting statement.